Citation Nr: 9918424	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  98-00 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for carpal tunnel 
syndrome of the right upper extremity, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for carpal tunnel 
syndrome of the left upper extremity, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
lumbar spine injury, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased (compensable) evaluation for 
epicondylitis of the right elbow.

5.  Entitlement to an increased (compensable) evaluation for 
epicondylitis of the left elbow.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to July 
1996.

This case comes before the Board of Veterans' Appeals by 
means of a rating decision rendered in January 1997 by the 
No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein service 
connection was established for, inter alia, residuals of a 
lumbar spine injury, bilateral epicondylitis of the elbows, 
and bilateral carpal tunnel syndrome of the wrists.  A 
noncompensable disability rating was assigned to each of 
these disabilities.  By means of a hearing officer's decision 
in October 1998, the disability rating for residuals of a 
lumbar spine injury was increased to 10 percent and the 
disability rating for carpal tunnel syndrome of each wrist 
was increased to 10 percent while the disability rating for 
epicondylitis was continued as noncompensable.  These 
increased ratings were effective August 1, 1996, the day 
following discharge from service.  The veteran appeals these 
decisions.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition each 
of the veteran's claims has been developed.

2.  The veteran's carpal tunnel syndrome of the right upper 
extremity (major) is manifested by pain and numbness. 

3.  The veteran's carpal tunnel syndrome of the left upper 
extremity (minor) is manifested by pain and numbness.

4.  The veteran's lumbar spine injury is manifested by pain, 
stiffness, degenerative changes, and muscular spasms; neither 
ankylosis nor residuals of a vertebra fracture are shown.

5.  The veteran's epicondylitis (tennis elbow) of the right 
elbow is manifested by pain and tenderness; range of motion 
is shown to be within normal limits.

6.  The veteran's epicondylitis (tennis elbow) of the left 
elbow is manifested by pain and tenderness; range of motion 
is shown to be within normal limits.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation for 
carpal tunnel syndrome of the right upper (major) extremity 
are not met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Codes 8515-8715 (1998).

2.  The schedular criteria for an increased evaluation for 
carpal tunnel syndrome of the left upper (minor) extremity 
are not met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Codes 8515-8715 (1998).

3.  The schedular criteria for an increased evaluation of no 
more than 20 percent for a lumbar spine injury are met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5285, 5289, 5292, 5293, 5295 (1998).

4. The schedular criteria for an increased (compensable) 
evaluation for epicondylitis of the right elbow are not met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5205, 5207, 5208, 5213 (1998).

5. The schedular criteria for an increased (compensable) 
evaluation for epicondylitis of the left elbow are not met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5205, 5207, 5208, 5213 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  See Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

I.  Entitlement to an Increased Rating for
Carpal Tunnel Syndrome of the Right Upper Extremity (Major), 
Currently Evaluated as 10% Disabling

The veteran contends that his carpal tunnel syndrome of the 
right upper extremity is more severe than currently 
evaluated, warranting an increased rating.  After a review of 
the record, the Board finds that the veteran's contentions 
are not supported by the record, and that an increased rating 
greater than 10 percent, as currently assigned, is not 
appropriate.
 
Service connection for bilateral carpal tunnel syndrome was 
established in a January 1997 rating decision.  At that time, 
this disability was assigned a noncompensable disability 
rating.  A subsequent hearing officer's decision in December 
1998 granted a 10 percent evaluation for carpal tunnel 
syndrome of each upper extremity, effective August 1, 1996, 
the day following discharge from service.  

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  The veteran's disability of the right upper 
extremity has been evaluated pursuant to Diagnostic Codes 
8515 of the Schedule.  38 C.F.R. § 4.124a (1998).  The 
evidence indicates that the veteran is right hand dominant; 
therefore, his carpal tunnel syndrome of the right upper 
extremity will be evaluated under the "major" ratings 
listed under the Schedule, as appropriate.  Under the 
criteria of 8515, a rating of 10 percent is warranted where 
the evidence shows mild incomplete paralysis of the median 
nerve.  A rating of 30 percent is warranted where the 
evidence shows moderate incomplete paralysis of the median 
nerve.  38 C.F.R. § 4.124a (1998).

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.  
38 C.F.R. § 4.124a, Schedule of Ratings for Disease of the 
Peripheral Nerves (1998).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (1998).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  (See nerve involved 
for diagnostic code number and rating.)  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (1998).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  (See nerve 
involved for diagnostic code number and rating.)  38 C.F.R. 
§ 4.124 (1998).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (1998).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

An October 1996 VA examination notes that the veteran gave a 
history of episodes in which he would awaken in the morning 
unable to make a fist or close his hands.  The examination 
report also indicates that he has trouble with his hands 
while working.  By history, the symptomatology of the right 
hand and wrist is more severe than that of the left.   

A VA examination of November 1996 indicates that the veteran 
first began having pain in his wrist and hands while using 
computer terminals in 1981 and that carpal tunnel syndrome 
was diagnosed in service.  The examination report also notes 
that he complained of intermittent pain and numbness in those 
areas and would wear braces while he slept; however, the 
report also indicates that, at the time of the examination, 
the veteran was remodeling a house which required the use of 
multiple tools including jack hammers.  The report notes that 
the veteran experienced increased pain and numbness while 
using these tools.  Upon examination, the wrist and hands 
were found to be normal with full range of motion.

At a July 1998 personal hearing before a regional office 
hearing officer, the veteran complained of bilateral pain in 
his hands and wrists radiating up through his forearms.  He 
also complained of periodic paralysis, primarily in the right 
hand.  He stated that he experienced episodes of not being 
able to conduct fine muscle movements with his right hand 
such as picking up a pencil.  The veteran stated that he was 
originally prescribed medication for his carpal tunnel to 
reduce the inflammation; however, in May 1993 he experienced 
internal hemorrhage which subsequently prohibited the use of 
medication for his disability.  He reported difficulty typing 
and performing manual labor. 

A VA hand, thumb, and fingers examination conducted in August 
1998, indicates current symptomatology of burning pain, 
numbness and tingling in the hands, forearms and elbows with 
flare-up after performing certain repetitious and heavy 
activities including using a computer and mouse.  The report 
also indicates that his symptoms have become better since 
separation for active duty as he is not doing as much desk, 
computer or word processing work.  The examiner reviewed a 
prior nerve conduction test performed in 1993 which indicated 
some changes in the nerve conduction on the right upper 
extremity.  A nerve conduction test performed in conjunction 
with the 1998 examination showed normal right median sensory 
action potentials, motor distal latencies, nerve conduction 
velocities and amplitudes.  Physical examination of the right 
hand was unremarkable.  No anatomical deformities or loss of 
muscle bulk were noted.  While the veteran was found to have 
patches of decreased sensation to light touch and pinprick 
over his palms, the examiner could not correlate this to any 
certain nerve.  Grip strength was graded as 3 to 4 out of 5.  
He was found to have a positive Phalen's and Tinel test on 
the upper right extremity; however, no swelling, redness, 
heat, effusion, subluxation or dislocation of the wrist was 
noted.

Based on a review of the evidence, the Board finds that the 
criteria for a rating greater than 10 percent, for the 
veteran's carpal tunnel syndrome of the right upper 
extremity, are not met. Although there is some evidence that 
the veteran has pain and numbness of the right hand and 
wrist, particularly with use, the overall severity of his 
disability does not meet the criteria for a greater rating 
for a carpal tunnel syndrome of the right upper extremity.  
Accordingly, the Board finds that the veteran's disability 
more nearly approximates the criteria for a mild incomplete 
paralysis of the median nerve.  

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that a rating greater than 10 
percent is not warranted for the veteran's carpal tunnel 
syndrome of the right upper extremity.

To reiterate, the Board finds that the criteria for 
entitlement to an increased rating, greater than 10 percent, 
for carpal tunnel syndrome of the right upper extremity 
(major), are not met; and the veteran's claim therefor is 
denied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, §§ 4.2, 4.6, 4.7, 4.14, 4.71a, 4.120, 4.123, 4.124, 
4.124a, Diagnostic Codes 8515, 8615, 8715 (1998).

II.  Entitlement to an Increased Rating for
Carpal Tunnel Syndrome of the Left Upper Extremity (Minor), 
Currently Evaluated as 10% Disabling

In addition to his claim that his carpal tunnel syndrome of 
his right upper extremity is more severe than currently 
evaluated, the veteran also contends that his carpal tunnel 
syndrome of the left upper extremity is more severe than 
currently evaluated, warranting an increased rating.  After a 
review of the record, the Board finds that the veteran's 
contentions are not supported by the record, and that an 
increased rating greater than 10 percent, as currently 
assigned, is not appropriate.
 
As mentioned above, service connection for carpal tunnel 
syndrome in a January 1997 rating decision.  At that time, 
this disability was assigned a noncompensable disability 
rating. A subsequent hearing officer's decision in December 
1998 granted a 10 percent evaluation for carpal tunnel 
syndrome of each upper extremity, effective August 1, 1996. 

The Board reiterates that, the severity of a disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1998) (Schedule).  As with his carpal 
syndrome of the right upper extremity, the veteran's 
disability of the left upper extremity has been evaluated 
pursuant to Diagnostic Code 8515 of the Schedule.  38 C.F.R. 
§ 4.124a (1998).  As the veteran is right handed, his carpal 
tunnel of the left upper extremity is evaluated under the 
"minor" classifications in the Schedule.  Under the 
criteria of 8515, a rating of 10 percent is warranted where 
the evidence shows mild incomplete paralysis of the median 
nerve.  A rating of 20 percent is warranted where the 
evidence shows moderate incomplete paralysis of the median 
nerve.  38 C.F.R. § 4.124a (1998).

The Board reiterates that the terms "mild," "moderate," 
and "severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (1998).

As set forth above, the veteran currently contends that his 
carpal tunnel syndrome of his left upper extremity is more 
severe than currently evaluated.  He complains of burning and 
numbness while performing daily activities.  He first 
experienced these symptoms while using computer terminals in 
service. 

A VA hand, thumb, and fingers examination conducted in August 
1998, indicates that the wrist and hands were found to be 
normal with full range of motion.  The examiner reviewed a 
prior nerve conduction test performed in 1993 which noted 
that the upper left extremity nerve conduction studies were 
within normal limits.  Similarly, a nerve conduction test 
performed in conjunction with the September 1998 examination 
showed normal left median sensory action potentials, motor 
distal latencies, nerve conduction velocities and amplitudes.  
Additionally, physical examination of the left hand and wrist 
was unremarkable.  No anatomical deformities or loss of 
muscle bulk were noted.  The veteran was found to have 
patches of decreased sensation to light touch and pinprick 
over his palms; however, the examiner could not correlate 
this to any certain nerve.  He was found to have a negative 
Phalen's and Tinel test on the left upper extremity, and no 
swelling, redness, heat, effusion, subluxation or dislocation 
of the wrist was observed.

The Board finds that the criteria for a rating greater than 
10 percent, for the veteran's carpal tunnel syndrome of the 
left upper extremity, are not met. Although there is some 
evidence that the veteran has pain and numbness of the left 
hand and wrist, particularly with use, the overall severity 
of his disability does not meet the criteria for a greater 
rating for a carpal tunnel syndrome of the left upper 
extremity. The Board finds that the veteran's disability more 
nearly approximates the criteria for a mild incomplete 
paralysis of the median nerve.  

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that a rating greater than 10 
percent is not warranted for the veteran's carpal tunnel 
syndrome of the left upper extremity.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating, greater than 10 percent, 
for carpal tunnel syndrome of the left upper extremity 
(minor), are not met; and the veteran's claim therefor is 
denied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, §§ 4.2, 4.6, 4.7, 4.14, 4.71a, 4.120, 4.123, 4.124, 
4.124a, Diagnostic Codes 8515, 8615, 8715 (1998).

III.  Entitlement to an Increased Rating for
Residuals of a Lumbar Spine Injury,
Currently Evaluated as 10 Percent Disabling

The veteran contends that his low back disability is more 
severe than currently evaluated, warranting an increased 
rating.  After a review of the record, the Board finds that 
this contention is supported by the evidence, and the rating 
for residuals of a lumbar spine injury is increased to 20 
percent, but no greater.

The veteran established service connection for residuals of a 
lumbar spine injury by means of a January 1997 rating 
decision, which assigned a noncompensable disability rating. 
He was granted a 10 percent rating by a December 1998 hearing 
officer's decision; however, as that was not a grant of total 
benefits sought on appeal, the issue of an increased rating 
for a low back disability remains before the Board.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule of Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Lumbosacral strain is evaluated pursuant to the 
criteria found in Diagnostic Code 5295 of the Schedule.  
38 C.F.R. § 4.71a (1998).  Under those criteria, a 10 percent 
rating contemplates lumbosacral strain with characteristic 
pain on motion.  A 20 percent rating contemplates lumbosacral 
strain with muscle spasm on extreme forward bending and the 
unilateral loss of lateral spine motion in the standing 
position.  A 40 percent evaluation contemplates severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

Under Diagnostic Code 5285 a 60 percent disability rating is 
appropriate with residuals of a fractured vertebra without 
cord involvement.  Under Diagnostic Code 5293, a 10 percent 
evaluation contemplates mild intervertebral disc syndrome.  A 
20 percent evaluation is appropriate with moderate 
intervertebral disc syndrome with recurring attacks, and a 40 
percent evaluation is appropriate with severe intervertebral 
disc syndrome manifested by recurring attacks with 
intermittent relief.  Under Diagnostic Code 5292, a 10 
percent evaluation is appropriate for slight limitation of 
the lumbar spine.  A 20 percent evaluation contemplates 
moderate limitation of motion.  A 40 percent evaluation is 
warranted with severe limitation of motion of the lumbar 
spine.  Under Diagnostic Code 5289, a 40 percent evaluation 
is appropriate with evidence of favorable ankylosis of the 
lumbar spine. 38 C.F.R. § 4.71a (1998).

The most recent VA spine examination of August 1998 found 
that, while the veteran walked with a left limp, his station 
was normal.  The veteran had no postural abnormalities or 
fixed deformities.  Mild bilateral paraspinal muscle spasm 
and tenderness of the lumbosacral spine were noted.  There 
were no lower extremity sensory deficits and lower extremity 
muscle strength was 4 out of 5. The veteran stated that he 
had back problems dating to service.  The veteran also 
claimed numbness running down both legs.  Neurological 
examination showed deep tendon reflexes were 2+ at the knees 
and a trace to 1+ at the ankles.  Pain was observed at 40 - 
45 degrees on the right and 60 - 65 degrees on the left 
during straight leg raises.  He had lateral bending of 25 
degrees, right and left, and backward bending to 20 degrees.  
Forward flexion was limited to 80 degrees.  Rotation was 
possible to 30 degrees, right and left.  X-ray studies 
conducted in conjunction with the examination indicate the 
presence of a transitional vertebra with degenerative changes 
at the lumbar spine; however, disc spaces were within normal 
limits and there was no evidence of fracture or misalignment.  
The examiner rendered a diagnosis of chronic lumbosacral 
strain with degenerative changes and transitional vertebra.    

The evidence shows that the veteran has mild bilateral 
paraspinal muscle spasm; however, the veteran's ranges of 
lumbar motion were equal bilaterally, with no unilateral loss 
of lateral spine motion shown.  The Board notes that where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  As there is clinical 
evidence of back spasms upon forward extension, the Board 
finds that the 20 percent evaluation contemplated by 
Diagnostic Code 5295 more approximates the disability picture 
of the veteran's lumbar spine disability.  Accordingly, the 
criteria for an increased rating for lumbosacral strain are 
met and a 20 percent evaluation is appropriate.  A 40 percent 
evaluation is not warranted as the evidence does not show a 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space.  

A low back disability may also be evaluated pursuant to 
Diagnostic Code 5292 for limitation of lumbar motion.  Under 
those criteria, a 10 percent rating contemplates slight 
limitation of lumbar motion.  A 20 percent rating 
contemplates moderate limitation of lumbar motion, and a 40 
percent rating is appropriated upon evidence of severe 
limitation of motion.  38 C.F.R. § 4.71a (1998).  However, as 
noted above, the August 1998 VA spine examination, which is 
the most recent evaluation of the veteran's back for rating 
purposes, found that the veteran flexion of 80 degrees, 
extension of 20 degrees, lateral bending of 25 degrees in 
each direction, and rotation of 30 degrees in each direction.  
The Board finds that the veteran's degree of lumbar spine 
motion more nearly approximates the criteria for the 10 
percent rating, and that an increased rating is not warranted 
based upon limitation of lumbar spine motion.

Similarly, while the evidence show periods of pain and 
tenderness in the lower back, the evidence does not show 
moderate intervertebral disc syndrome with recurrent attacks.  
Therefore, an increased rating under Diagnostic Code 5293 is 
not appropriate.  Additionally, the evidence does not show 
ankylosis of the lumbar spine, nor does the evidence show 
residuals of a vertebral fracture without spinal cord 
involvement.  Accordingly, an increased rating under 
Diagnostic Codes 5289 or 5285 is not appropriate.

Accordingly, based on the discussion above, the Board must 
and does find that an increased rating from for a lower back 
condition is appropriate to a 20 percent evaluation, but no 
greater than 20 percent under 38 C.F.R. § 4.71a Diagnostic 
Codes 5295 (1998). 

IV.  Entitlement to Increased (Compensable) Ratings for 
Epicondylitis of the Right Elbow and Epicondylitis of the 
Left Elbow

The veteran established service connection for bilateral 
epicondylitis (tennis elbow) by means of a January 1997 
rating decision, which assigned a noncompensable disability 
rating.  The veteran appeals this decision.

The veteran currently contends that his bilateral 
epicondylitis is of such severity as to warrant increased 
compensation.  After a review of the record, however, the 
Board finds that his contentions are not supported by the 
evidence, and that a compensable rating is not appropriate.  
The Board notes that the RO classified the veteran's elbow 
disabilities as bilateral epicondylitis.  The Board, for 
purposes of this discussion and this discussion only, will 
classify the disabilities of each elbow separately and 
independently from the other.    

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Elbow and forearm disabilities are evaluated 
pursuant to the criteria found in Diagnostic Codes 5205-5213 
of the Schedule.  38 C.F.R. § 4.71a (1998).  A 30 percent 
rating is warranted where the evidence shows favorable 
ankylosis of the elbow at an angle between 90 degrees and 70 
degrees pursuant to Diagnostic Code 5205.  A 10 percent 
rating is warranted where the evidence shows limitation of 
flexion to 100 degrees pursuant to Diagnostic Code 5206.  A 
10 percent rating is warranted where the evidence shows 
extension limited to 45 degrees pursuant to Diagnostic Code 
5207.  A 20 percent rating is warranted where the evidence 
shows forearm flexion limited to 100 degrees and extension 
limited to 45 degrees pursuant to Diagnostic Code 5208. A 10 
percent rating is warranted where the evidence shows 
limitation of supination to 30 degrees or less, pursuant to 
Diagnostic Code 5213.  38 C.F.R. § 4.71a (1998).

The Board notes that the normal range of forearm movement is 
from 0 degrees of extension to 145 degrees of flexion, while 
the normal range of forearm pronation is from 0 degrees to 80 
degrees and the normal range of forearm supination is from 0 
degrees to 85 degrees.  38 C.F.R. § 4.71, Plate I (1998).  

Based on the report of the most recent clinical examination 
of the veteran's elbows, which is the report of the VA 
examinations in August 1998, the Board finds that a 
compensable rating is not warranted for his epicondylitis of 
the right elbow or for epicondylitis of the left elbow.  In 
particular, the August 1998 VA examination shows that both 
elbows were found to have flexion of 140 degrees and 
extension of 0 degrees.  Supination and pronation of both 
elbows were 80 degrees.  The ranges of motion exhibited by 
the veteran are in excess of the limitations of motion under 
which a compensable rating for limitation of elbow motion can 
be assigned pursuant to Diagnostic Codes 5206 and 5207. 

The Board finds that the criteria for entitlement to a 
compensable rating for epicondylitis are not met based on the 
rating codes specific to that joint.  The medical evidence 
does not show any ankylosis of either elbow.  Therefore, a 
compensable evaluation under Diagnostic Code 5205 is not 
appropriate.  Furthermore, the evidence shows a full range of 
pronation and supination of 80 degrees in each elbow, and 
thus no limitation to 30 degrees or less in either elbow as 
contemplated under Diagnostic Code 5213 is shown.
 
The Board has also examined the criteria for assigning a 
rating for degenerative arthritis. Those criteria require 
degenerative arthritis established by X-ray evidence of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations in order to assign an 
increased rating of 20 percent. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1998).  The most recent X-rays of September 1998 
show normal elbows with no arthritic changes.   Therefore, an 
increased evaluation under Diagnostic Code 5003 is not 
warranted for either the right or the left elbows.

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that a compensable evaluation is 
not warranted for the veteran's epicondylitis. The Board 
recognizes that the provisions of 38 C.F.R. § 4.40 (1998) 
require consideration of functional impairment in determining 
the severity of service-connected orthopedic disabilities.   

While the veteran claims that he experiences functional 
impairment, functional impairment must be supported by 
adequate pathology.  38 C.F.R. § 4.40 (1998).  An August 1998 
VA examination notes that the veteran complained of bilateral 
elbow pain and tenderness.  He took no medication at that 
time because of gastrointestinal reaction to anti-
inflammatory medication.  The veteran complained of tingling 
pain, weakness, stiffness, some locking in the elbows and 
fatigability with lack or endurance.  The examination report 
indicates that the veteran had no history of dislocation or 
recurrent subluxation.  Upon examination, while there was 
tenderness to deep palpation over both epicondyles, however, 
there was no swelling, redness or heat of the elbows noted.  
Strength was noted to be 4 out of 5 bilaterally with no 
atrophy or loss of muscle bulk or tone with either elbow. The 
examiner diagnosed chronic bilateral epicondylitis.  X-rays 
were taken of both elbows during the course of the 
examination.  The x-ray report indicates normal elbows with 
no evidence shown of fracture, dislocation or arthritis.  
Additionally, the soft tissues were noted to noted to be 
unremarkable.  

In a personal hearing before an RO hearing officer conducted 
in July 1998, the veteran stated that he experienced pain in 
his elbows when moving the entire arm, and that this pain has 
increased in severity since separating from service as he is 
currently remodeling a home.  He stated that he did not 
receive any formal medical treatment, but he did treat his 
symptoms with rest and self-treatment.  In the most recent VA 
medical examination, the examiner assessed a light residual 
function capacity for all of the veteran's service connected 
disabilities.  The examiner stated that the veteran should be 
able to occasionally lift 20 pounds and frequently lift 10 
pounds.  Similarly, the veteran should avoid repetitive 
activities and power work with both upper extremities.  
However, the Board notes that the impairment has not been so 
great as to prohibit the veteran from remodeling a home.  The 
Board must accordingly find that the current noncompensable 
rating assigned for bilateral epicondylitis adequately 
reflects the severity of this disorder, particularly in view 
of the fact that he has normal range of motion in his elbows.


ORDER

Entitlement to an increased evaluation for carpal tunnel 
syndrome of the right upper extremity, currently evaluated as 
10 percent disabling, is denied.  

Entitlement to an increased evaluation for carpal tunnel 
syndrome of the left upper extremity, currently evaluated as 
10 percent disabling, is denied.  

Entitlement to an increased evaluation of 20 percent, but no 
greater, is granted for a low back condition, subject to the 
laws and regulations governing the award of monetary 
benefits.

Entitlement to an increased (compensable) rating for 
epicondylitis of the right elbow is denied.

Entitlement to an increased (compensable) rating for 
epicondylitis of the left elbow is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

